                                                                             1    Darius F. Rafie, Esq.
                                                                                  Nevada Bar No. 6465
                                                                             2
                                                                                  MORTENSON & RAFIE, LLP
                                                                             3    10781 W. Twain Avenue
                                                                                  Las Vegas, NV 89135
                                                                             4    Ph: 702-363-4190
                                                                                  Fx: 702-363-4107
                                                                             5
                                                                                  E-mail: thansen@nvlaw.us
                                                                             6    Attorney for RLP Cogburn LLC

                                                                             7                          UNITED STATES DISTRICT COURT
                                                                             8
                                                                                                                 DISTRICT OF NEVADA
                                                                             9
                                                                                  BANK OF AMERICA, N.A., SUCCESSOR
                                                                             10   BY MERGER TO BAC HOME LOANS                  Case No.: 2:16-cv-00776-RFB-GWF
                         Telephone (702) 363-4190 Facsimile (702) 363-4107




                                                                                  SERVICING, LP,
                                                                             11
                                                                                             Plaintiff,
MORTENSON & RAFIE, LLP




                                                                             12
                                     10781 West Twain Avenue




                                                                                  vs.                                          STIPULATION AND ORDER TO
                                     Las Vegas, Nevada 89135




                                                                             13                                                EXTEND TIME FOR DEFENDANT RLP
                                                                                  ELKHORN COMMUNITY ASSOCIATION;               COGBURN, LLC TO FILE DISPOSITIVE
                                                                             14
                                                                                  RLP COGBURN LLC, AND ATC                     MOTION
                                                                             15   ASSESSMENT COLLECTION GROUP,
                                                                                  LLC FKA ANGIUS & TERRY
                                                                             16   COLLECTIONS, LLC,
                                                                                            Defendants.
                                                                             17
                                                                                  RLP COGBURN LLC,
                                                                             18             Counterclaimant,

                                                                             19   vs.
                                                                             20
                                                                                  BANK OF AMERICA, N.A.;
                                                                             21             Counterdefendant.
                                                                                  RLP COGBURN LLC,
                                                                             22             Crossclaimant,
                                                                             23
                                                                                  vs.
                                                                             24
                                                                                  ELKHORN COMMUNITY ASSOCIATION;
                                                                             25   ATC ASSESSMENT COLLECTION
                                                                                  GROUP, LLC FKA ANGIUS & TERRY
                                                                             26
                                                                                  COLLECTIONS, LLC,
                                                                             27              Crossdefendants.

                                                                             28




                                                                                                                       Page 1 of 3
                                                                             1          STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT RLP
                                                                                                COGBURN, LLC TO FILE DISPOSITIVE MOTION
                                                                             2

                                                                             3           Plaintiff, BANK OF AMERICA, N.A. (hereinafter “Plaintiff” or “BOA”), Defendant

                                                                             4    ELKHORN COMMUNITY ASSOCIATION (hereinafter “Defendant” or “ELKHORN”), and
                                                                             5
                                                                                  Defendant RLP COGBURN LLC (hereinafter “RLP”) by and through their attorneys of
                                                                             6
                                                                                  record, hereby stipulate and agree to extend the time for RLP to file their dispositive motion
                                                                             7
                                                                                  until July 15, 2019.
                                                                             8

                                                                             9
                                                                                  DATED this ___ day of July, 2019.                 DATED this ___ day of July, 2019.
                                                                             10
                         Telephone (702) 363-4190 Facsimile (702) 363-4107




                                                                                  MORTENSON & RAFIE, LLP                            AKERMAN LLP
                                                                             11
MORTENSON & RAFIE, LLP




                                                                             12
                                                                                   /s/ Darius F. Rafie                              /s/ Jamie K. Combs
                                     10781 West Twain Avenue




                                                                                  _______________________________                   ______________________________
                                     Las Vegas, Nevada 89135




                                                                             13   Darius F. Rafie, Esq.                             Jamie K. Combs, Esq.
                                                                                  Nevada Bar No. 6465                               Nevada Bar No. 13088
                                                                             14
                                                                                  10781 W. Twain Avenue                             1635 Village Center Cir., Ste. 200
                                                                             15   Las Vegas, NV 89135                               Las Vegas, NV 89134
                                                                                  Ph: (702) 363-4190                                Ph: 702-634-5000
                                                                             16   Fax: (702) 363-4107                               Fx: 702-380-8572
                                                                                  E-mail: thansen@nvlaw.us                          Attorneys for plaintiff and counter-defendant
                                                                             17
                                                                                  Attorneys for Defendant,                          Bank of America, N.A., successor by merger
                                                                             18   RLP Cogburn, LLC                                  to BAC Home Loans Servicing, LP

                                                                             19
                                                                                  DATED this ___ day of July, 2019.
                                                                             20

                                                                             21   BOYACK ORME & ANTHONY

                                                                             22   /s/ Colli C. Mckiever
                                                                                  ______________________________
                                                                             23
                                                                                  Colli C. Mckiever, Esq.
                                                                             24   Nevada Bar No. 13724
                                                                                  7432 W. Sahara Ave., Ste. 101
                                                                             25   Las Vegas, NV 89117
                                                                                  Ph: 702-562-3415
                                                                             26
                                                                                  Fx: 702-562-3570
                                                                             27   Attorneys for Defendant
                                                                                  Elkhorn Community Association
                                                                             28




                                                                                                                              Page 2 of 3
                                                                             1
                                                                                                                             ORDER
                                                                             2

                                                                             3           Based on the above stipulation, it is hereby Ordered that the time for Defendant RLP

                                                                             4    Cogburn to file its Dispositive Motion is extended until July 15, 2019.

                                                                                         DATED this 15th
                                                                             5
                                                                                                    ___ day of July, 2019.
                                                                             6
                                                                                                                                            ______________________________
                                                                             7                                                              RICHARD F. BOULWARE, II
                                                                                                                                            UNITED STATES DISTRICT JUDGE
                                                                             8
                                                                                  Submitted by:
                                                                             9
                                                                                  MORTENSON & RAFIE, LLP
                                                                             10
                         Telephone (702) 363-4190 Facsimile (702) 363-4107




                                                                                     /s/ Darius F. Rafie
                                                                             11
                                                                                  _______________________________
MORTENSON & RAFIE, LLP




                                                                             12   Darius F. Rafie, Esq.
                                     10781 West Twain Avenue




                                                                                  Nevada Bar No. 6465
                                     Las Vegas, Nevada 89135




                                                                             13   10781 W. Twain Avenue
                                                                                  Las Vegas, NV 89135
                                                                             14
                                                                                  Ph: (702) 363-4190
                                                                             15   Fax: (702) 363-4107
                                                                                  E-mail: thansen@nvlaw.us
                                                                             16   Attorneys for Defendant,
                                                                                  RLP Cogburn, LLC
                                                                             17

                                                                             18

                                                                             19

                                                                             20

                                                                             21

                                                                             22

                                                                             23

                                                                             24

                                                                             25

                                                                             26

                                                                             27

                                                                             28




                                                                                                                              Page 3 of 3
